DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The certified copies of EP16305507.2 required by 37 CFR 1.55 are being retrieved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Alex on January 25, 2021.

The application has been amended as follows: also see the amendments to claims 1 and 4 in the attached appendix, claim 20 is further amended to correct dependency

1. 	(Currently Amended)  A control device for controlling the administration of propofol to a patient comprising 
-	a human machine interface, 
-	an infusion pump which comprises a controller for computing a recommended infusion rate for administering propofol to the patient, 
-	a depth-of-anesthesia monitor,

-	a model unit for determining the propofol sensitivity of a patient by means of a mathematical model taking into account the bispectral index (BIS), wherein the mathematical model is based on a PK/PD model which comprises a 3+1 PK/PD model, a remote compartment X and a compartment S; 
wherein the compartment S represents the bisprectral index (BIS) and is represented by the following equation: 
                
                    S
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            p
                                        
                                    
                                    X
                                
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            M
                                        
                                    
                                    +
                                    X
                                
                                
                            
                             
                             
                             
                        
                    
                     
                    -
                     
                    
                        
                            k
                        
                        
                            b
                            0
                        
                    
                    S
                    +
                    O
                    F
                
            
			wherein 

                                            
                                                
                                                    
                                                        s
                                                    
                                                    
                                                        p
                                                    
                                                
                                            
                                        
represents the propofol sensitivity of the patient; 

                                            
                                                
                                                    
                                                        α
                                                    
                                                    
                                                        M
                                                    
                                                
                                            
                                        
represents the saturation parameters of the velocity of effect of an anesthetic;


                                            
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        b
                                                        0
                                                    
                                                
                                            
                                        
represents the decay rate of the BIS index;

                                            
                                                O
                                                F
                                            
                                        
represents the offset that can remain when no more anesthetic is present in the patient body;

                                            
                                                X
                                            
                                        
represents a remote compartment; and

                                            
                                                S
                                            
                                        
represents a BIS sensor


and the remote compartment X models the delay between the propofol concentration in the effect site compartment and its actual impact on the bispectral index (BIS).

4. 	(Currently Amended) A method for controlling the administration of propofol to a patient, comprising the steps of:
		- 	setting a target BIS value on a BIS sensor, and 
-	setting a controller to compute a recommended infusion rate for administering propofol to the patient based on the target BIS value,
-	estimating a propofol sensitivity of the patient with the use of a mathematical model taking into account the bispectral index (BIS) wherein the mathematic comprising a 3+ 1 PK/PD model, a compartment S representing a BIS sensor and is represented by the following equation: 
	                
                    
                        
                            S
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    s
                                                
                                                
                                                    p
                                                
                                            
                                            X
                                        
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    M
                                                
                                            
                                            +
                                            X
                                        
                                        
                                    
                                     
                                     
                                     
                                
                            
                             
                            -
                             
                            
                                
                                    k
                                
                                
                                    b
                                    0
                                
                            
                            S
                            +
                            O
                            F
                        
                        
                    
                
            
				wherein 

                                            
                                                
                                                    
                                                        
                                                            
                                                                s
                                                            
                                                            
                                                                p
                                                            
                                                        
                                                    
                                                    
                                                
                                            
                                        
represents the propofol sensitivity of the patient; 

                                            
                                                
                                                    
                                                        
                                                            
                                                                α
                                                            
                                                            
                                                                M
                                                            
                                                        
                                                    
                                                    
                                                
                                            
                                        
represents the saturation parameters of the velocity of effect of an anesthetic;
                                            
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                b
                                                                0
                                                            
                                                        
                                                    
                                                    
                                                
                                            
                                        
represents the decay rate of the BIS index;

                                            
                                                O
                                                F
                                            
                                        
represents the offset that can remain when no more anesthetic is present in the patient body;

                                            
                                                X
                                            
                                        
represents a remote compartment; and

                                            
                                                S
                                            
                                        
represents a BIS sensor, 


and a remote compartment X modeling the delay between the propofol concentration in the effect site compartment and the actual impact on the BIS sensor, and
-	tuning parameters of the mathematical model according to the depth of anesthesia and/or the level of the anesthetic in the body of said patient.

20.	(Previously Presented)  The method according to claim [[1]]4, wherein the 3+1 PK/PD model is based on a central compartment A comprising a blood concentration Cp of propofol, a rapid equilibrating compartment CRD, a slow equilibrating compartment CSD, an effect compartment E comprising an effect compartment concentration Ce of propofol.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a based on a PK/PD model comprising a 3+ 1 PK/PD model, a remote compartment X, and a compartment S, wherein the compartment S is represented by the specific equation claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783